DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal.  Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/15/2022 has been entered.

Status of Claims
Claims 1-9, 15, and 18 are pending.  Of the pending claims, claims 1, 2, 5-9, 15, and 18 are presented for examination on the merits, and claims 3 and 4 are withdrawn from examination.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were submitted on 02/23/2022.  The IDS are being considered by the examiner.
Applicant is notified that foreign patent document EP-3424053-A1 could not be located in the file wrapper and was not considered.  

Objection to the Specification
The amendment to the specification filed 02/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: With respect to the viscosity of the composition, the units of Pa*s are not found in the disclosure as originally filed.  Additionally, one unit of centipoise is not equivalent to one unit of Pa*s.
Applicant is required to cancel the new matter in the reply to this Office Action.  See MPEP § 608.04(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-9, 15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the units of Pa*s are new matter because they are not found in the disclosure as originally filed.  The specification uses the unit of centipoise to measure the viscosity of the composition.  Additionally, one unit of centipoise is not equivalent to one unit of Pa*s.  Therefore, the specification as originally filed does not support the unit Pa*s recited in the claim.
Regarding claims 2, 5-9, 15, and 18, the claims are likewise rejected because they require all limitations of rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms "low" (“under low shear”) and “high” (“at high shear”) are relative terms which render the claim indefinite.  The terms "low" and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Because the particular level of shear stress under which the composition’s viscosity changes cannot be determined, the scope of the claim also cannot be determined.
Regarding claims 2, 5-9, 15, and 18, the claims are likewise rejected because they require all limitations of rejected claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 17/644,489 (reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application discloses the composition, oxide structure, and viscosity recited in the instant claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 5-9, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,222,735 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a composition that matches the composition recited in the instant claims.  While the patented claims do not explicitly recite viscosity, they recite a matching composition, a stabilized gel, and non-Newtonian behavior, which indicate that the viscosity recited in the instant claims would naturally occur in the gel composition patented claims.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,222,735 B2 in view of EP 2058081 A2 to Freyermuth et al. (“Freyermuth”) (translation in the file wrapper).
The patented claims recite all claim limitations except the chemical makeup of the gallium eutectic.  Freyermuth, directed to a liquid metal paste containing oxides, teaches a composition advantageous for making stable paste containing gallium, indium, and tin.  Para. [0009], [0016].  The composition is eutectic and contains 60-75% by weight gallium and 15-24% by weight indium.  Para. [0014], [0016].  The paste is spreadable, does not run out, and is easily handled.  Para. [0009].  It would have been obvious to one of ordinary skill in the art to have selected the gallium alloy composition of Freyermuth for the eutectic gallium alloy of the patented claims because it would meet the stabilized property desired by the patented claims since it is easily handled, spreadable, and does not run out.

Acknowledgment of Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 02/15/2022 is insufficient to overcome the rejection of claims 1, 2, 5-9, 15, and 18 under 35 U.S.C. 112(a).  Further explanation can be found in the ‘Response to Arguments’ section of this Office action. 
The declaration under 37 CFR 1.132 filed 02/15/2022 is sufficient to overcome the rejection of claims 1, 2, 5-9, 15, and 18 under 35 U.S.C. 103 based upon Freyermuth.
The declaration determined the viscosity of Freyermuth’s embodiment at para. [0043] (MPEP § 716.02(e) – comparison with closest prior art).  The viscosity is about 104 Pa*s.  The viscosity of the claimed shear thinning gel at low shear is on the order of 107 Pa*s, which far exceeds the value of Freyermuth’s example.  Thus, Freyermuth does not teach or suggest the invention as claimed.  Accordingly, the rejection over Freyermuth has been withdrawn.

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered.
Applicant states that the claim amendments do not introduce new matter because they are meant to correct obvious typographical errors in the units used to describe the compositions claimed therein.
In response, although the correction of obvious errors do not constitute new matter (MPEP § 2163.07(II)), the error is not obvious in this case.  Personal knowledge of the rheology data associated with the claimed invention or having to perform experimentation to find the error is evidence that the error is not obvious.  One of ordinary skill in the art would not have had knowledge of the underlying rheology data of the claimed composition and therefore would not have recognized any error or any necessary correction.  Therefore, the specification and the claims must be objected to and rejected, respectively, for introducing new matter into the disclosure.
Applicant argues that the 112(b) rejection should be withdrawn because the terms “low shear” and “high shear” are terms routinely used in the art.  Applicant submits Exhibit B (“Karnykowski”) as evidence that the terms are well understood.
In response, the idealized flow curve (not specifically identified in the remarks but presumably slide 10 of Karnykowski) shows a range of shear rates on the x-axis.  The terms “low shear” and “high shear” appear in the caption on the upper left.  However, there is no particular delineation among the shear rates on the axis.  Does low shear encompass segments 1 and 2 or just segment 1?  Does high shear encompass segments 10 and 11 or just segment 11?  Furthermore, it is not clear whether slide 10 is specific to the field of eutectic gallium alloys or metal shear thinning gels.  Since the scope of the terms low and high cannot be determined, the claims remain indefinite.
Applicant argues that one cannot make the claimed compositions based on Freyermuth’s disclosure.
In response, the argument is moot because the declaration filed 02/15/2022 is deemed sufficient to overcome the rejections under 35 U.S.C. 103 over Freyermuth based on the claims as amended, as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
August 6, 2022